Opinion.— The purported voucher sued on and made part of the appellant’s petition is as follows:
“Adjutant-General’s Office,'State of Texas, Austin, May *64019, 1874. I certify that the following exhibits a statement of service and pay due to special policemen of Milana county as taken from the record of this office:
No, 1. Wm. A. Dorrak, 24 days, September 12 to October 6,
1871.......................i............................... §72 00”
Then followed the names of twelve others with time and amount for each corresponding to the above entry; then followed:
“Account signed by E. Yan Slyker) registrar, approved November 17, 1871, and forwarded to registrar same day:
John Williams 30 days, August 12 to September 11.. .........§90 00
Eugene Slater 30 days, August 12 to September 11 ......... 90 00
Braxton Robinson 30 days, August 12 to September 11......... 90 00
“ Called out by the governor and adjutant-general during disturbance in Milam county against Mr. Sawyer and L. W. Caldwell. Approved and handed to Mr. L. Sawyer, July 11, 1871.”
The above is a true copy taken from the records of this office.
(Signed) Wm. Steele, Adjutant-General.
The act of 1871, under which the said special policemen were appointed, provided that their compensation should “be paid out of the county treasuries of the counties where employed on vouchers certified to by the chief of police.” P. D., art. 7212.
In the case of Leon County v. Houston, in considering "an instrument almost in the very terms of that sued on in this case, Chief Justice Eoberts, delivering the opinion of the court, said: “It was evidently contemplated that each special policeman should have given to him a certificate, signed by the chief of police, stating the time of his service as special policeman, the county in which he was employed and the amount of his compensation, which should be his voucher for his services.. This certificate of the registrar is not provided for by the statute.”
The purported certificate in the case before us does not *641appear to have been approved or signed by the chief of police, as was the case in Leon County v. Houston, supra. It is certainly true, as was held in that case, that such an instrument could not be made the basis of a recovery against the county under the act of May 2, 1871.
The judgment of the court below ought to be affirmed..

 46 Tex., 575.